                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Tony Dejuan Jackson,                                   Case Nos. 15-cv-4429 (WMW/TNL)
                                                                 17-cv-0880 (WMW/TNL)

                              Plaintiff,
                                                                  ORDER
        v.

Mark Dayton et al.,

                              Defendants.


       Before the Court are two identical motions for relief pursuant to Rule 60 of the

Federal Rules of Civil Procedure, each filed in separate civil rights lawsuits commenced

by Plaintiff Tony Dejuan Jackson. The Court previously dismissed both actions. A district

court may correct a mistake or oversight in a judgment, order, or other part of the record,

Fed. R. Civ. P. 60(a), or otherwise grant relief from a final judgment, order, or proceeding

on specified grounds, Fed. R. Civ. P. 60(b). However, Jackson does not identify any

mistake or oversight made by the Court in either case, nor does he establish a basis under

Rule 60(b) that would justify granting him relief from the Court’s judgments. Jackson

merely repeats requests for relief that the Court previously denied, namely, that he be given

leave to amend his complaint in Case Number 17-cv-0880. For these reasons, Jackson’s

Rule 60 motions are denied.

       Based on the foregoing analysis and all the files, records and proceedings herein, IT

IS HEREBY ORDERED that Plaintiff Tony Dejuan Jackson’s Rule 60 motion in Case
Number 15-cv-4429, (Dkt. 72), is DENIED and Jackson’s Rule 60 motion in Case Number

17-cv-0880, (Dkt. 147), is DENIED.



Dated: August 5, 2019                              s/Wilhelmina M. Wright
                                                   Wilhelmina M. Wright
                                                   United States District Judge




                                        2
